Exhibit 10.2

Non-Employee Director and Executive Officer Stock Purchase Program

          Background: The Board of Directors and shareholders of IntriCon
Corporation (the “Company”) have approved the 2006 Equity Incentive Plan (the
“2006 Plan”) which permits the grant of Awards (as defined in the 2006 Plan) of
shares of common stock, $1.00 par value per share (“Common Stock”), to employees
and directors of the Company, including Awards in connection with a management
stock purchase program. The purpose of this Non-Employee Director and Executive
Officer Stock Purchase Program (“Program”) is to permit non-employee directors
and executive officers of the Company to purchase shares of Common Stock
directly from the Company. For purposes of this Program, the term “executive
officer” shall have the meaning set forth in Rule 3b-7 adopted by the Securities
and Exchange Commission (“SEC”) under the Securities Exchange Act of 1934, as
amended. Non-employee directors and executive officers eligible to participate
in this Program shall be referred to as the “Participants.”

          1.          The Compensation Committee hereby grants the Participants
the right under the 2006 Plan to elect to purchase shares of Common Stock from
the Company, subject to the limitations set forth below. This Award shall
constitute an Unrestricted Stock Award under the 2006 Plan.

          2.          The maximum dollar value of shares of Common Stock which
any individual Participant may elect to purchase shall not exceed $100,000 (one
hundred thousand dollars) during any fiscal year of the Company.

          3.          A Participant may make an election to purchase shares of
Common Stock from the Company under the Program (an “Election”) one time during
each twenty (20) business day period beginning on the third business day after
the public release of the Company’s earnings announcement (a “Window Period”)
and then only provided that the Participant is not in possession of material,
nonpublic information concerning the Company; provided, however, that if the
Board of Directors of the Company has determined (for any reason) that no
transactions in Common Stock may be made by the Company’s directors and
executive officers during any Window Period, then no purchases may be made under
the Program during such Window Period.

          4.          An Election shall be made by sending an electronic mail
(email) message to the Company’s Chief Financial Officer by no later than 4:00
p.m. (Eastern Time) on any business day during a Window Period specifying either
the number of shares or the dollar value of the number of shares the Participant
has elected to purchase. Any Election sent after 4:00 p.m. (Eastern Time) on any
business day shall be deemed to have been made on the next business day except
that any Election sent after 4:00 p.m. (Eastern Time) on the last day of the
Window Period shall be null and void.

          5.          The purchase price of the shares of Common Stock to be
issued under the Program shall be based on the last reported sale price of the
Common Stock as reported on The Nasdaq Global Market on the business day on
which the Election was deemed to be made. As soon as practicable after receipt
of an Election, the Chief Financial Officer shall send an email acknowledging
receipt of the Election and setting forth the total the purchase price of the
Common Stock subject to the Election. A Participant shall pay the purchase price
of the shares subject to the Election by personal check or wire transfer within
five (5) business days after receipt of the acknowledging email from the Chief
Financial Officer. No fractional shares shall be issued under the Program.

--------------------------------------------------------------------------------



          6.          The shares of Common Stock shall be issued and mailed or
wired to the Participant’s account after the Company receives payment for the
shares. The shares purchased under this Program shall be deemed fully vested as
of the date of purchase.

          7.          Once made, a Participant may not modify or revoke an
Election.

          8.          It is the intention of the Compensation Committee that the
purchase of shares of Common Stock pursuant to the Program be exempt from
liability under Section 16(b) of the Securities Exchange Act of 1934, as
amended, pursuant to Rule 16b-3 adopted by the SEC.

          9.          Nothing contained in this Award shall confer upon any
Participant the right to continue as a director or executive officer of the
Company, as applicable, or interfere in any way with the rights of the Company
to terminate the Participant as a director or executive officer, as applicable.

          10.        The Compensation Committee may discontinue this Program and
all outstanding Elections at any time. The Compensation Committee shall have all
of the authority granted to it under the 2006 Plan to administer and interpret
the Program.

--------------------------------------------------------------------------------